,.




                                                                                                ;..     :;;   1’ !
 PRICE        ,,k.lIEL.         ‘:       : ~:   :’   “:‘.‘:I        :’      _       .
 ATfORWEYGENBRAJ.           :        :     “,             ‘.
                                  ,:'
                                    " .:.
                                      Febrma,ryli,'.lg47,,;,I,
                                            I                 1.~1.
                                                                 ":$';:.,;"'!
                                      # :~    ! I~               .j
                                                                  ,.:,..~:,
                                                      : ,                i,::
                Hon. Thom& E. Hayden;‘J& 1 Opinion No. k-08
                ,DlatrlctAttorney
                42nd'DlstrSct ,-~.~,.,..,.,~;.,,;~,~:ry.,Re
                                                   g ,.Authorltyfor ls-
                Abllene, .Texas,~;;~
                                 ',:-'~,,;:,'~:,',:.~l.;
                                             ,,.z,yj BuwlC9 and form of!.;
                          ::,i:c        'L,,,&~;'),,
                             .i '),:.-':,'.,    :?-.~.:..
                                                      writ by Court to
                                                      procure attendance
                                                      or collv1ctas wit-




                                     ‘Le. “Aa        .D&lct:             A&oi.ney   of’   the         42nd      Ju-   ~[i’;;,~z~;!.,   ‘-

                          ~,edlclal               Texas, Ihaveaoaseto
                                      Dl~trlc~f'~~.of                        .~
                             be tried ln"'&%h a,materlal wltneas ls'noji-   !.!:.'j.:.~
                                                                                 .:i
                             conflned.to~theState Penitentiaryat Hunts-.~::-   ~,..
                          ,.,~vlIle;  and I.have wrltten,the'TexasPrison     ..._
                                                                                l;+
                           .,Systemat Huntsville asking what papers they.:,,   .::-.
                             require in order to release him to 'theSher--'.  :,' -
                             lff of Taylor County so that he might appear
                           .,asa~wltness. ..Theauthorities at:Huntsvllle
                           .wrote‘ our department on or about..$eptember,..,,,:   .I
                           ,23,   19f6, In whlch.they recelved.8'reply ln..iiz~;...:
                             Opinion Number O-7426, as follow%: I       ... I:.,
                                                                              :‘:-..,..I
                                ;I.::                                     :#I:,:;.
                                                                                 ~.~.
,'                                       'The Texas Prison System.authorl-,:'+,.,;....,.:
                                   ties may release a prlsoner.for trial
                          i: ,' or'as a material wltnestion the fur-
                                   qlahlng of a,bench warrant.'            :,-::
                          9.     "It 'lamy understandingof ,thelaw that:,:!~'-:.~:T
                          '.a.benchwarrant can only be Issued for the. ;~ :i
                           defendant, and I know of no rule of law that ,' ,,;
                                                                             ".
                           would permit a bench warrant.for a witness.
                            I would like for you to advise me concerning
                            this matter. It Is my opinion that If a sub-
                           poena with attachment was Issued that the
                           witness could'be released to the Sheriff of, .J
                           Taylor County, who, In return; would take     ,--
                            the prleoner back to Huntsville after the
                            trial. Please advise me concerning this
    Hon. Thomas E. Hayden, Jr., Page 2~'' T


       "matter.' If I cannot obtain this witness;
         then I will have to diaml33 the case now
         pend1ng.y~
              It Is wlthln.the power of a court-.
                                                to compel.
                                                   -.In
    the attendance as 8 witness of 8 person conslnea
    State prison when It appear3 to the 38tlsfactlonof
    the court that such.attelidsnce13 necessary. 70 C.'.J;
    41, 'Wltnessea",~Sec. 14; 18 C. J. S. 110,."Convicts",
    Sec. gb.
              The'power was'lmplledlyrecognized ln'.Leev.
    Statb;~70 3. W:(2d) 190, by the Court of C&mlnal Ap-.
    peals, wherein the process was termed a "bench war-
    rant".
                   3~
              That the court msy issue writs and process
    not speclficallgdescribed or In situationsnot ape-
    clflcally contemplated.bystatute ls~expresslyrecog-'~
    nized in Ex Part& Low&, 251 S'.W. 596,. bg.the Court
    of Criminal Appeals, wherein a warrant Issued by the ...
    Court dlredted tc the Sheriff of McLennan County corn-'
    mandlngdellvery of a defendant charged In Hill Coun-
    ty to.the Sheriff of'Hll1 County to,the end that de-
    fendant might b&present and attend his trisl .inthe
    District Court'of Hill County was held to be within
    the powers-of the District Court of Hlll.Cqtity.
    There the defendant was In custody"undera~'charg~.Of
    lunacy-inMcLenna~ County. &d the wrl,t,was~,t~rmed
    a "Bench Warrant.
              We doubt that it matters'whetherthe writ
    be termed a "bench warrant' or ati "attachment." We
    are also ofthe opinion that's subpoena Is not nec-
    esssry snd that the writ may Issue upon determlna-
    tlon by the court that the witness Is required In
/   order to attain the ends of justice.
              This Department by Oplnldn oW26   held, In,
    the 38me authority, that the Texas Prison System
    might release a~prlaoner 88 a material witness upon
    the furnishing of'.a"bench warrant' in form attached
    to that opinion. We 'are:enclosing,a:copy,oi :O-7~426
                                               ,:,
                                                 I ..-a
                                                     _'~...
    with the form attached.       ".i              .,..
                                                     ,\>..
                        SUMMARY.. ;               .; I-'
           _, ..;
                                           to pro,-. '.
              Court'may Issue wrlt'~dea'lgtied
         cure attendancebr an inmate,,! a .?+ate      :~
                   ,.                    .. 0
                                       /   : '.
Hon. Thomas E. iiayden; Jr., Page 3’                                                                                       L



     Penitentiaryas:8 witness..
                              In a pending ',
     criminal sction,*and~no~
                            subpoena Is net- .
     esssry.

    :             .'                 ,I!.                                       Very truly yours
                r i                              ..I         .. : ATTORMEfGEIWi                        OF TEXAS
     !                               ,.' .*                                    .':.
                                                                                 g&j-J                                              ~.
                                       I
    _.           :                                                      BY
                                                                                               a Hed~McDaiiiel
                            .                    't
                                                 I ""‘                                           ; Assistant     '. I
MM:jt                                               .':                        ..:                          ,: .
Enc. 1




                                                                    ATlkiEYGEN&&'OF                           TEXAS